DETAILED ACTION
	This is a non-final rejection in response to RCE filed 7/1/22. Claims 1-16 and 18-21 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 15-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prociw et al. (US 2014/0366505).
	Regarding independent claim 1, Prociw teaches a torch igniter 100 for a combustor of a gas turbine engine [0037], the torch igniter comprising: 
an igniter body 150 disposed within a high-pressure case 108 of the gas turbine engine and extending primarily along a first axis 170, the igniter body comprising: 
an annular wall surrounding the first axis and defining a radial extent of a combustion chamber 156 therewithin; and 
an outlet wall 126 disposed at a downstream end of the annular wall, and defining a downstream extent of the combustion chamber, the outlet wall including an outlet fluidly communicating between the combustion chamber and an interior of the combustor 104; and 
an igniter head 164 removably attached [0062] to the igniter body at an upstream end of the annular wall, wherein the igniter head defines an upstream extent of the combustion chamber, and comprises: 
an ignition source 166 extending at least partially into the combustion chamber; and a fuel injector 112 configured to inject fuel into the combustion chamber with an orientation impinging on the ignition source;
wherein the igniter head extends through the high pressure case and at least partially outside of the high-pressure case ([0014] of applicants disclosure states the head includes the igniter, fuel injector and cap, in Prociw the igniter is extending partially through the high pressure case as seen in figure 9, the igniter 166 extends into the casing 108).
Regarding dependent claim 2, Prociw teaches wherein the igniter head further comprises a cap 162 defining the upstream extent of the combustion chamber.
Regarding dependent claim 3, Prociw teaches further comprising an aperture in a wall of the high- pressure case through which the igniter head extends ([0014] of applicants disclosure states the head includes the igniter, fuel injector and cap, in Prociw the igniter is extending partially through the high pressure case as seen in figure 9, the igniter 166 extends into the casing 108).
Regarding dependent claim 4, Prociw teaches further comprising a flange 172 extending from an exterior of the annular wall, wherein the flange is configured to create a seal with an inner surface of the high-pressure case and the seal is configured to prevent air flow through the aperture [0062].
Regarding dependent claim 6, Prociw teaches wherein the flange 172 extends transverse to the axis, as seen in figure 10-12.
Regarding dependent claim 15, Prociw teaches wherein the igniter head is removably attached by a screw attachment [0062].
Regarding dependent claim 16, Prociw teaches wherein the screw attachment forms a seal between the igniter head and the igniter body. This would be the case because the screw attachment would cause sealing of the head at the wall [0062].
Regarding dependent claim 19, Prociw teaches wherein the igniter body further comprises a receiving structure 162 disposed at the upstream extent of the combustion chamber and the receiving structure is configured to receive the igniter head.
Regarding dependent claim 20, Prociw teaches wherein the receiving structure is configured to create a seal between the igniter head and the igniter body. This is the case, as the head block attaches the igniter head to the igniter body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Dam et al. (US 10711699).
Regarding dependent claim 10, Prociw teaches the invention as claimed and discussed above. Prociw is silent to further comprising a first cooling air passage formed within the annular wall, wherein the first cooling air passage surrounds the combustion chamber and is configured to cool an interior surface of the annular wall.
Dam teaches it was known to surround a combustion chamber with a cooling air passage to reduce temperatures. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide Prociw with the cooling of Dam, as shown in the figure below the cooling passages as well as apertures 454,452 keep the combustion chamber cool. Dam teaches this allows airflow to keep the chamber cool without affecting the combustion process (col. 9, ll. 59 – col. 10, ll. 34).

    PNG
    media_image1.png
    803
    691
    media_image1.png
    Greyscale


Regarding dependent claim 11, Prociw in view of Dam teaches the invention as claimed and discussed above. Dam further comprising a second cooling air passage formed within the igniter head, wherein the second cooling air passage is directly fluidly connected to the first cooling air passage (col. 9, ll. 59 – col. 10, ll. 34).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Cerkanowicz (US 4034557).
Regarding dependent claim 17, Prociw teaches the invention as claimed and discussed above. However, is silent to further comprising a crush seal or a c-seal disposed between the igniter head and the igniter body that forms a seal between the igniter head and the igniter body.
Cerkanowicz teaches that it was known to use a crush seal 168 (fig. 8) within a torch igniter, and the crush seal is adequate for sealing between two different portions of the torch igniter.
It would have been obvious to provide Prociw with the crush seal of Cerkanowicz. It is noted that the use of a known technique, to improve a similar device was an obvious extension of prior art teachings, MPEP 2141 III C. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociw in view of Stoia.
Regarding dependent claim 18, Prociw teaches the invention as claimed and discussed above. Prociw is silent wherein at least one of the igniter head and the igniter body is formed as a single monolithic piece (see figure 3).
Stoia teaches it was known that wherein at least one of the igniter head and the igniter body is formed as a single monolithic piece (see figure 3).
It would have been obvious to provide Prociw with the crush seal of Stoia. It is noted that the use of a known technique, to improve a similar device (in this case, monolithic body would allow for ease of manufacturing and assembly) was an obvious extension of prior art teachings, MPEP 2141 III C. 

Allowable Subject Matter
Claims 12-14 remain objected to as allowable. Claim 21 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741